August 4, 2010 Securities and Exchange Commission treet, NE Station Place Washington, D.C.20549 Re:The Timothy Plan, File Nos. 033-73248 and 811-08228 You will find enclosed herewith a copy of the Fidelity Bond for the Timothy Plan Funds secured pursuant to Regulation 270.17g-1 of the Regulations of the Commission issued under the Investment Company Act of 1940. Also enclosed herewith is a copy of the Resolutions of the majority of the Board of Trustees who are not "interested persons" of the above-captioned Registrant approving the amount, type, form, and coverage of the Fidelity Bond now in effect for the Registrant. The premiums for the Bond have been paid for the period from February 23, 2010 to February 23, 2011. If you have any questions, please contact the undersigned. Sincerely, /s/ Tara Pierson Tara Pierson Board Relations enclosures Pursuant to Rule 17g-1 of the Investment Company Act of 1940, the Chairman must call for consideration of the renewal of the Trust’s fidelity bond.Said rule requires the fund to purchase and maintain a Fidelity Bond in an amount set forth in paragraph (d) of Rule 17g-1.Upon receiving a motion, second, and affirmative vote: BE IT RESOLVED that, after consideration of the relevant facts and information, including the value of the aggregate assets of the Trust to which any person who will be covered under the Trust’s fidelity bond will have access, the type and terms of arrangements made for the custody and safekeeping of the Trust’s assets, and the nature of the securities anticipated to be in the Trust’s portfolio, the Bond issued by the Hartford to the Trust shall be and hereby is affirmed as the form and amount of fidelity bond for the Trust. AND FURTHER RESOLVED that the officers of the Trust are hereby authorized and directed to make the filings and give notices required under Rule 17g-1 of the 1940 Act. AND IT IS FURTHR RESOLVED that the officers of the Trust are hereby authorized to increase the amount of the bond during its term to an amount at least equal to the minimum amount, but not substantially in excess of the minimum amount, set forth in the table contained in paragraph (d) of Rule 17g-1 under the Investment Act of 1940, with other terms of the bond remaining substantially the same.The Board hereby acknowledges that this approval constitutes advance notice that such increases shall be presented to the Board and ratified by the Board at its first regular meeting following the effective date of the increase.
